This case involves a change in security and an entirely new contract, to the detriment of respondent, as found by the trial court, which though concededly "ill-advised and improvident" *Page 514 
on the part of appellant, the effect of his acts and conduct was to create a new contractual relationship as payee of the note, and to create a liability entirely upon the contract of assumption.
Respondent pleaded and established an estoppel, and the court found that appellant was estopped from maintaining this action by virtue of Rem. Rev. Stat., § 3509, subd. 4. Regardless of other reasons assigned by the trial court for its judgment of dismissal, this defense should be sustained under the facts in the case and the judgment affirmed.
For these reasons, I dissent.